 1   Dean M. Harvey (SBN 250298)
     Katherine Lubin (SBN 259826)
 2   Yaman Salahi (SBN 288752)
     Adam Gitlin (SBN 317047)
 3   Jallé Dafa (SBN 290637)
     LIEFF CABRASER HEIMANN & BERNSTEIN, LLP
 4   275 Battery Street, 29th Floor
     San Francisco, CA 94111
 5   Telephone: (415) 956-1000
     dharvey@lchb.com
 6   kbenson@lchb.com
     ysalahi@lchb.com
 7   agitlin@lchb.com
     jdafa@lchb.com
 8
     Interim Class Counsel
 9

10                            UNITED STATES DISTRICT COURT
11                           NORTHERN DISTRICT OF CALIFORNIA
12                                  OAKLAND DIVISION
13

14   IN RE CALIFORNIA BAIL BOND             Master Case No. 4:19-CV-00717-JST
     ANTITRUST LITIGATION
15                                          DECLARATION OF KATHERINE LUBIN
                                            IN SUPPORT OF PLAINTIFFS’
16                                          OBJECTION TO REPLY EVIDENCE
     THIS DOCUMENT RELATES TO:
17
     All Actions
18

19

20

21

22

23

24

25

26

27

28

                                                           DECLARATION OF KATHERINE LUBIN
                                          -1-                     CASE NO. 4:19-CV-00717-JST
 1           I, Katherine Lubin, declare as follows:
 2           1.     I am a partner at the law firm of Lieff Cabraser Heimann & Bernstein, LLP,
 3   Interim Class Counsel in this action. I make this declaration in support of Plaintiffs’ Objection to
 4   Reply Evidence pursuant to Local Rule 7-3(d)(1). I have personal knowledge of the facts herein
 5   and, if called upon to testify to those facts, I could and would do so competently.
 6           2.     Attached hereto as Exhibit 1 is a printout from the website of Lucky Bail Bonds,
 7   available at: http://www.luckybail.com/ (last visited August 10, 2020).
 8           3.     Attached hereto as Exhibit 2 is a printout of a blog post dated March 1, 2013,
 9   available on an archived version of the website for Chickie’s Bail Bonds:
10   https://web.archive.org/web/2019*/http://chickiesbailbonds.com/2013/05/01/scoop-from-the-coop-

11   issue-3/ (last visited August 10, 2020). The internet archive reflects that the webpage was captured on

12   July 12, 2019. Plaintiffs’ counsel already reviewed this webpage as part of their factual investigation,

13   and it is the “only other public acknowledgement” to which Plaintiffs refer in the Second

14   Consolidated Amended Complaint: “Plaintiffs have been able to identify only one other public

15   acknowledgement among the thousands of California bail agents about their rebating authority under

16   Proposition 103.” SCAC ¶ 92.

17           4.     Defendants’ Reply brief (ECF No. 123 at 29) refers to the following link:
18   http://chickiesbailbonds.com/2013/05/01/scoop-from-the-coop-issue-3/. The link is not accessible.
19   Attached hereto as Exhibit 3 is a printout of the page that appears as of August 10, 2020 when I
20   attempted to access the blog post using the link provided by Defendants. Attached hereto as

21   Exhibit 4 is a printout of the page that appears when I attempted to access the webpage of

22   Chickie’s Bail Bonds, www.chickiesbailbonds.com, on August 10, 2020.

23           5.     On August 10, 2020, I searched Google for “California bail rebates.” Among the
24   results was a link to the webpage for Ajua Bail Bonds. Attached hereto as Exhibit 5 is a printout
25   of from the website of Ajua Bail Bonds, available at: http://www.ajuabailbonds.com/ (last visited
26   August 10, 2020). The first search result was a link to a story in the Los Angeles Times regarding
27   this case.
28           I declare under penalty of perjury under the laws of the United States that the foregoing is

                                                                           DECLARATION OF KATHERINE LUBIN
                                                       -2-                        CASE NO. 4:19-CV-00717-JST
 1   true and correct.
 2          Executed on August 10, 2020 in Truckee, California.
 3

 4
                                           Katherine Lubin
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                                  DECLARATION OF KATHERINE LUBIN
                                                 -3-                     CASE NO. 4:19-CV-00717-JST
